Title: To George Washington from William Peacey, 2 February 1787
From: Peacey, William
To: Washington, George



Hond Sir
Northbeach [England] Feby 2d 1787

Your favor of the 5th August and that of the 16th of novembr came safe to hand the former on the 6th of Decemr the latter on the 12th Jany last It was great Joy to me to hear that my Old Servant (James Bloxham) was with your Excellency—I sincerely hope he may answer Your Expeactation as he was throw me recomended to Your Excellency by The Honle G. W. Fairfax[.] James Bloxham’s first Letter (in august) was ritten in Bad Spirits on acount of Being at so great a distance from his fammily—his Last of November the 12 was Vearry Plaseing he have Ritten for his wife and Two Daughters to come over to him, his two Sons to be left hear to have some Learning—according to Your Desire I have Opend a Corrispondence with Wakelin Welch Esqr. who have beene Verry kinde in procuering a Passage for Mrs Bloxham and hur two Daughters—I have Inclosed you a bill of the Seeds I have Sent—am Sorry it is not in my Power to Send the plows by this convayance—the plows we use have Wheel’s, and Bloxham have written for Plows without a Wheel I have had Plows made but am doutfoll of thair answering so well as some I have Seene in the Ragland Parts of Worcestershire, I have written to a frend to Send me two but thay will be

too Late for this convayance. Mr Welch in forms me that thare is a Vessel that will Sail Soon. Your Excellency may Depend on the plows Coming by the next Vessel—Caleb Hall have not made up his Mind to Leve this Kingdom. I have had three Blacksmiths who have a great Desire to Embark for America if Your Excellency should have Ocasion of one of that Trade.
I have no Dought but I could Send a Wheelright if Your Excellency wold wish to have one from England. I shall be Verry happy in doing any thing in the Farming way for Your Excellencey in England. I am Hon. Sir Your Most Oblig’d and Duty foll Sarvant

William Peacey

